On Application eor Rehearin&.
This record contains two suits; one against John Larrieux, and one against John Gisch & W. O. Kerner.
If the papers, before being copied- ihto this transcript, had been shaken up in a bag, and then drawn out by a blind man, and copied in the order drawn, confusion could not have been worse confounded than this transcript presents.
It seems that there was, lurking amid 'this confusion, a motion to *742dismiss, and that the cases were not submitted, on the merits. We overlooked the motion and decided the cases. The rehearing is granted-